Citation Nr: 1605300	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include spondylosis and multilevel degenerative disc disease (DDD), on a direct basis or as secondary to service-connected scars, shell fragment wound (SFW), right flank, with retained foreign body (RFB).  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that the Veteran's claims for entitlement to service connection for a lumbar spine disorder and for a rating in excess of 30 percent for PTSD require additional development.  

Initially, as to the service connection claim, it is evident that the Veteran incurred scars as a result of a SFW to the right flank in February 1970 for which service connection has been granted.  Inservice records include reports of ongoing dull pain in the back area with prolonged sitting and bending.  A September 1970 X-ray report showed that a fragment remained on the right posterior lateral aspect of L4.  At time of separation examination in November 1970, there were no lumbar spine complaints.  It is the Veteran's contention that current lumbar spine problems are related to this injury or are secondary to the retained foreign body.  

In support of the Veteran's claim is a private March 2009 report from A.M.R., M.D., wherein it was noted that X-rays revealed that shrapnel remained at the present L4-L5 level on the right and that there was post traumatic arthritis present at that level.  He opined that this was directly related to the Veteran's inservice lumbar spine injury.  For rationale, it was noted that this was a nerve generated problem consistent to the shrapnel injury.  

Evidence that does not support the claim includes a VA examination report from August 1982.  At that time, the Veteran's service-connected scars were examined, but there was no report of back problems, other than complaints that his scar ached in the wintertime.  Similarly, when examined by VA in October 2002, the right flank scar was reportedly asymptomatic.  No lumbar spine problems were noted.  

When examined by VA in July 2009, lumbar spine diagnoses were spondylosis, without lower extremity radiculopathy.  X-rays showed multilevel DDD.  The examiner opined that current back disability was not related to the service-connected SFW with RFB of the right flank.  For rationale, it was pointed out that a chronic back disorder was not noted until many years after service.  Moreover, the examiner opined that the one retained foreign body was shown only to penetrate soft tissue and muscle.  Instead, he opined that the Veteran's current low back complaints were the result of age and employment over the years.  

Consequently, there is conflicting medical opinion evidence.  The conflict must be resolved.  This is a medical matter and requires competent expertise.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As for the claim for a rating in excess of 30 percent for PTSD, it is noted that the Veteran was last examined for the condition in July 2009.  The evidence suggests that his condition may have progressed or worsened since that time.  The Veteran and his wife have testified that this is the case.  Moreover, VA records in June 2015 include a notation that it seemed that the Veteran was increasingly "more confused in general."  Therefore, more contemporaneous medical findings are needed to evaluate the current severity of PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbar spine and/or PTSD, on appeal.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to be examined by an orthopedic or other appropriate examiner to ascertain the etiology of his low back disability.  The examiner should review the relevant evidence in the Veteran's claims file (which must be made available to the examiner for review), examine the Veteran, and opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to injury in service or was caused or aggravated by service-connected scars, right flank, with RFB.  (Aggravation is defined as a worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.)  The examiner should explain the rationale for any opinion given and should comment on the opinions already of record.  

3.  After completion of the development requested in paragraph 1, above, the AOJ should schedule the Veteran for the appropriate examination to determine the current manifestations and symptoms of his PTSD.  The claims file and copies of all pertinent records must be made available to the examiner for review.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  

All findings should be described in detail and all necessary diagnostic testing performed.  

4.  Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  Then, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

